Citation Nr: 0615523	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  98-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for service-connected post traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial compensable evaluation for acne 
vulgaris prior to August 30, 2002. 

3.  Entitlement to an evaluation in excess of 10 percent for 
acne vulgaris since August 30, 2002. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969, and received the Purple Heart Medal for 
injuries sustained in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that established service connection for PTSD.  
The veteran took issue with the initial 10 percent evaluation 
assigned, and during the course of the appeal, specifically 
in a May 2005 decision, a 30 percent evaluation was assigned 
effective from the date of the claim.  In June 2001 and May 
2003, the Board remanded this claim for additional 
development and adjudication. 

This matter also comes before the Board from a July 2003 
decision wherein the RO effectuated a May 2003 Board decision 
that granted service connection for acne vulgaris.  The RO 
assigned a noncompensable (zero percent) evaluation, 
effective May 19, 1997.  The veteran appealed that decision 
with respect to the noncompensable evaluation.  

In a supplemental statement of the case (SSOC) issued in June 
2005, the RO granted an increased evaluation to 10 percent 
for this disability.  However, instead of granting the 10 
percent evaluation back to May 19, 1997, the RO assigned an 
effective date of August 30, 2002, the date new regulations 
for the evaluation of skin disabilities became effective.  
Therefore, latter two issues are on appeal are: (1) 
Entitlement to a compensable evaluation for acne vulgaris 
prior to August 30, 2002; and (2) entitlement to an 
evaluation in excess of 10 percent for acne vulgaris since 
August 30, 2002. 

An April 2006 Report of Contact notes that the veteran called 
and indicated that he wanted to revoke Power of Attorney for 
the Disabled American Veterans.  Power of Attorney is 
therefore considered revoked.  38 C.F.R. § 20.607, 20.608 
(2005).


FINDING OF FACT

The veteran's acne vulgaris is, and has been, manifested by 
moderately disfiguring scars on his face and neck that are 
characterized by visible and palpable tissue loss, slight 
asymmetry of the nose, several scars at least 0.6 cm. wide, 
elevated or depressed surface contour of scars on palpation, 
and abnormal skin texture in an area exceeding six square 
inches.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for acne 
vulgaris have been met for the period prior to August 30, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 
(2002).

2.  The criteria for a 30 percent evaluation for acne 
vulgaris have been met for the period since August 30, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected acne vulgaris.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

A letter dated in November 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The November 2001 letter informed the veteran that 
additional information or evidence was needed to support the 
initial service connection claim and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

The November 2001 letter did not provide notice of the type 
of evidence necessary to establish a disability rating or and 
an effective date should his claim for service connection for 
acne vulgaris be granted.  In a July 2003 rating decision, 
the RO implemented the Board's May 2003 decision that 
established service connection for acne vulgaris, and the 
issue on appeal concerns the claims for higher evaluations 
for this now service-connected disability.

Even though the November 2001 letter did not include adequate 
notice of what was needed to establish a disability rating or 
an effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the November 2001 VCAA notice 
was properly tailored to the application for the original 
request for service-connected benefits.  As stated above, the 
RO effectuated a Board decision and awarded service 
connection for acne vulgaris in a July 2003 rating decision 
and assigned an initial noncompensable evaluation, effective 
May 1997.  Therefore, the November 2001 letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is not longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the veteran's September 2003 notice of disagreement (NOD), 
the veteran took issue with the initial noncompensable 
evaluation and is presumed to be seeking the maximum benefits 
available under the law.  Id.; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103A and 7105(d), the RO properly issued a statement of 
the case (SOC) in November 2003 which contained the pertinent 
criteria for establishing a higher disability evaluation.  
See 38 U.S.C.A. § 7105(d)(1).  In June 2005 and March 2006, 
the veteran was furnished with supplemental statements of the 
case which again provided the criteria needed to establish a 
higher rating for his service-connected acne vulgaris.

In view of the above, the Board finds that VA complied with 
the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  Any 

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also afforded VA examinations in July 1997, April 
1999, May 2004, and January 2006 to determine the nature and 
severity of his acne vulgaris.  38 C.F.R. § 3.159(c)(4).  
These examinations appear adequate for rating purposes.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

II.  Factual Background

At a VA general medical examination in July 1997, it was 
noted that the veteran had developed a bad case of acne on 
his face, neck, and upper back in service.  A physical 
examination of the skin revealed old scars and pitting on his 
chin and cheeks.  There was no active pustules or draining in 
any areas at the time of the examination.  The examiner noted 
that a definitive diagnosis of chloracne could not be made 
because of the veteran's failure to keep his scheduled 
dermatology evaluation.

In a letter submitted in January 1999, D.R., D.O. stated that 
the veteran had presented to his laser center with severe 
facial scarring.  Dr. D.R. indicated that the veteran's 
condition showed good improvement after several laser 
treatments.  Dr. D.R. explained that treatment stopped 
because the center went bankrupt. 

The veteran was afforded a VA examination in April 1999 to 
determine the nature and severity of his skin condition.  At 
that time, the veteran explained that he had tried various 
types of medications, pads, pills, and creams, none of which 
provided any relief.  He denied itching but reported 
tenderness to areas where lesions were present.  He also 
reported occasional bloody drainage after washing.  
Objectively, the veteran's face had multiple scars consistent 
with acne-type lesions with development of a tender pea-sized 
scab nodule just below the right mastoid.  Similar scarring 
was also observed on his neck.  Black heads and slight 
scarring were present on the upper back.  The diagnoses were 
acne vulgaris and apocrine hidrocystome.  Colored photographs 
confirmed the above findings.  

In an August 2003 letter, G.P., M.D., stated that the veteran 
had had severe acne since his involvement in Vietnam.  Dr. 
G.P. explained that the veteran still had occasional acne 
that required antibiotics, but that his primary problem was 
extensive scarring on his face and neck.   Icepick scars were 
present on the lateral cheeks and the glabella forehead 
between the eyebrows, while deep atrophic scars were present 
on the medial cheeks, the chin, and around the mouth.  A few 
hypopigmented scars were also present on the neck.  Dr. G.P. 
explained that he had performed laser resurfacing on the 
veteran's right cheek in March 2003, which resulted in some 
improvement.  However, a combination of treatments was 
probably required to improve his scarring, including laser 
resurfacing, radiofrequency, and fillers such as collagen.  
Dr. G.P. explained that the veteran's condition could 
significantly improve with available medical technology. 

In March 2004, the veteran testified at a hearing held before 
a hearing officer at the RO.  The veteran's representative 
argued that the veteran's acne scars caused disfigurement of 
the head, face, back, and neck.  The veteran explained that 
he had tried various treatments, including laser, peroxides, 
and medicated soaps.  He reported that the scars could really 
not be treated.  He explained that the scars included icepick 
scars on the bridge of his nose, pitted scars on both cheeks 
and earlobes, and scarring on the neck.

At a VA examination in May 2004, the veteran indicated that 
his acne was currently under control with topical creams but 
that he was concerned about the scars.  A physical 
examination revealed ten obvious blackheads on the veteran's 
posterior neck and upper back.  Hypopigmented areas also were 
observed on his upper shoulders.  These were less than 1 cm. 
and described as superficial, small scars scattered on his 
upper shoulders.  The left side of his neck had about 20 
hypopigmented, nontender scars measuring 2 to 3 mm. that were 
not adherent to underlying skin.  There was no keloid 
formation.  The right side of his neck had about 15 small 
hypopigmented areas of similar size, which were not adherent 
to underlying skin.  

The veteran's face and neck had a ruddy hue, which the 
examiner opined was probably due to sun exposure.  The upper 
anterior cheeks had a few hypopigmented, superficial 
scattered scars, all of which were less than 1 cm. and 
nontender.  There was no keloid formation of the shoulders, 
chest, or neck.  A red papule measuring 1 cm. was located on 
the base of his posterior neck.  The face had a slight 
asymmetry of the nose.  Several deep furrows were observed on 
the forehead, which the examiner determined were unrelated to 
acne scars and probably due to aging and sun exposure.  There 
was also a 4.5 asymmetric furrow on his forehead above his 
right eye, which was also not related to acne scarring.  A 1 
cm. red papule was located just below the deep furrow of his 
forehead.  A slightly depressed 1.25 cm. horizontal scar went 
over his nose.  A 1 cm. vertical scar was at the left nares 
and went radial from the nasal vestibule of the left nares.  
A 0.5 cm. scar was at the right nares opening, which went 
radial from the nasal vestibule.  

Both sides of the chin had some pitting and small punctate 
pitting areas.  A round 0.5 cm. papule was observed on the 
right upper eyelid, while a 0.3 cm. papule was observed on 
the left upper eyelid, both of which were unrelated to his 
acne.  A red 1 cm. papule was located above the left eye and 
a 2 mm. papule was near the left side of the nose.  A 
slightly depressed, hypopigmented scar measuring 2 cm. was 
located just above his dimple of the left cheek.  The right 
cheek had a scar measuring 1.5 cm. x 1.0 cm. with the same 
skin tone as the adjacent normal skin.  Neither blackheads 
nor whiteheads were appreciated in the malar area of the 
face.  There was also no inflamed nodule or pus filled cysts, 
scarring alopecia, or hyperhidrosis.  The examiner estimated 
that close to 30 percent of the veteran's neck, 8 percent of 
his face, and 1 percent of his entire body area was affected.  
The examiner commented that some dermabrasion and laser 
treatment in the past made some of the veteran's facial skin 
appear quite normal.  Colored photographs confirmed the above 
findings. 

The examiner diagnosed the veteran with (1) acne scar, 
superficial and deep present on face and neck, no functional 
loss, and minimal disfigurement based on appearance not 
shape; (2) dermabrasion and laser treatment of acne scars on 
face, by history, good results; (3) asymmetry of face based 
on asymmetric furrow above the right side of forehead and 
asymmetry of the nose; (4) superficial acne, currently mild, 
face, neck, upper back with papules on the face and neck, 
comedones on posterior neck and upper back, no pustules; and 
(5) emotional sensitivity to acne scars on face and neck.  
The examiner pointed out that the asymmetric furrow above the 
right eye was likely related to sun exposure rather than 
acne.  The examiner also explained that the veteran did not 
appear to be older than his stated age, and, in any event, 
any aging was more likely due to smoking and the effects of 
sun exposure than acne.  

In a May 2004 letter, Dr. G.P. stated that the veteran still 
had an occasional cyst on his left temple but that his 
primary problem was extensive scarring of the face and neck.  
Dr. D.P. indicated that the veteran had both deep, 
undulating, atrophic scars on his upper cheeks as well as 
small, ice-pick type scars on his chin.  Dr. D.P. explained 
that the veteran's scarring was the primary cause for his 
older appearance and that with time and loss of elasticity 
the atrophic scars will become more pronounced.  

In a September 2005 letter, Dr. G.P. argued that the 
veteran's skin condition met the criteria for a 30 percent 
evaluation based on the fact that he had visible and palpable 
tissue loss (atrophy), and at least three of the 
characteristics of disfigurement under the applicable rating 
criteria.  Dr. G.P. noted that the veteran had depressed 
surface contours on both cheeks that were both visible and 
palpable, multiple hypopigmented areas on the neck, atrophic 
skin texture that exceeded six square inches on the cheeks, 
and scars over 1/4 inch in width at the widest part.  Dr. G.P. 
also commented that the VA examiner had minimized the 
veteran's facial scarring.  

When examined by VA in January 2006, the veteran's upper back 
had 6 to 10 blackheads and 10 to 15 hypopigmented macules.  
His posterior neck was slightly erythematous.  His upper 
chest area had erythematous, hypopigmented scars with 
approximately 7 to 10 papules and 2 to 3 small pitted scars.  
His neck had 15 to 20 pitted scars and was erythematous with 
multiple hypopigmented areas.  His face had 35 to 50 pitted 
scars.  His forehead had 3 furrows on the right, the top two 
measuring 4 cm. in lateral direction and the lower one 
measuring 4.5 cm. in lateral direction.  His left forehead 
had one furrow measuring 4 cm. in medial to lateral 
direction.  Multiple furrows were also present on the right 
cheek.  

In terms of areas affected, his neck was 100 percent affected 
by acneiform lesions, both anteriorly and posteriorly.  His 
anterior chest was 75 percent affected by acneiform lesions, 
while his posterior chest was 100 percent affected by 
acneiform lesions.  Furrows on his cheek were less than or 
equal to 7 cm., with five on the right and two on the left.  
The left furrows were less than 5 cm.  He did not have any 
scarring alopecia, hyperhidrosis, or alopecia areata.  The 
acneiform lesions were comedones and papules.  However, there 
were no pustules, superficial cysts, or deep lesions, such as 
inflamed nodules or puss-filled cystic lesions.  The 
diagnosis was recurrent acne with scarring, complicated by 
mild degree of sun-induced erythematous changes.  Color 
photographs were included which confirmed the above findings. 

In an addendum report, the examiner noted that the veteran's 
acne included facial scarring with atrophy, which involved 
six square inches on both cheeks.  He also had multiple 
hypopigmented scars on his neck.  The atrophy was marked by 
visible and palpable tissue loss, but did not show any 
ulceration or breakdown.  There was also no inflammation, 
edema, keloid formation, or areas of induration.  The scars 
caused no limitation of function.  However, the scars were 
considered disfiguring in that the veteran had cosmetic 
changes apparent on his face relative to the acne scars.  

In addition to the evidence outlined about, VA outpatient 
treatment records dated from 1999 to 2005 were reviewed, 
several of which showed treatment for the veteran's acne 
vulgaris.  These treatment records reveal findings consistent 
with those listed in the VA examination reports. 

II.  Analysis

Since this appeal ensued after the veteran disagreed with the 
initial evaluation assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7. 

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  When 
the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).

At the time the veteran filed his claim in May 1997, 
Diagnostic Code (DC) 7800 provided a noncompensable 
disability evaluation for slight disfiguring scars of the 
head, face, or neck; a 10 percent evaluation for moderately 
disfiguring scars of the head, face, or neck; a 30 percent 
evaluation for severe disfiguring scars of the head, face, or 
neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles; and a 50 percent 
evaluation for disfiguring scars with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  See 38 C.F.R. § 
4.118, DC 7800.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change.  Accordingly, 
the Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's acne scars.  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00.

Under the new criteria, DC 7800 provides a 10 percent 
evaluation for a scar of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118 (2005).  

A 50 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  Id.  
Finally, an 80 percent evaluation is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.


a.  Prior to August 30, 2002.

After carefully reviewing the evidence, the Board finds that 
the veteran's scars meet the criteria for a 10 percent 
evaluation under the criteria in effect prior to August 30, 
2002.  In other words, the veteran's acne scars on his face 
and neck are considered moderately disfiguring under DC 7800.  

The only clinical evidence during this period includes Dr. 
D.R.'s January 1999 letter as well as the April 1999 VA 
general medical examination report.  Dr. D.R. noted that the 
veteran's ace had caused severe facial scarring, which had 
shown good improvement after several laser treatments.  The 
April 1999 VA examination report also noted multiple scars on 
the veteran's face and neck.  Although these scars were not 
described in detail, colored photographs taken at that time 
depict moderate disfigurement of the veteran's face and neck 
from his acne scars.  Hence, a 10 percent evaluation is 
warranted for the veteran's acne vulgaris prior to August 30, 
2002. 

In reaching this decision, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent prior to August 30, 2002.  Although Dr. 
D.R. noted severe facial scarring, for which a 30 percent 
evaluation is appropriate under DC 7800, he reported "good 
improvement" after several laser treatments.  The April 1999 
VA examination report also did not describe the veteran's 
scars in a way that could be interpreted as causing severe 
disfigurement.  Moreover, severe disfigurement was not shown 
in any of the photographs taken at the time of the April 1999 
VA examination.  The Board thus finds that the veteran's 
scars related to his acne vulgaris are most consistent with a 
10 percent evaluation prior to August 30, 2002.   


b.  Since August 30, 2002.

The Board finds that the evidence supports a 30 percent 
evaluation for the veteran's acne vulgaris under the revised 
criteria of DC 7800 for the entire period since August 30, 
2002.  As noted, a 30 percent evaluation is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips).  The evidence in this case, including VA 
examination reports dated in May 2004 and January 2006, shows 
that the veteran's acne scars are characterized by visible 
and palpable tissue loss as well as slight asymmetry of the 
nose.  Thus, the veteran's acne vulgaris meets the criteria 
for a 30 percent evaluation since August 30, 2002, the 
effective date of the revised criteria. 

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 30 percent under both 
the former and the revised criteria for the entire period 
since August 30, 2002.  Under the former criteria, no 
evidence shows that the veteran's acne vulgaris is 
characterized by disfiguring scars with complete or 
exceptionally repugnant deformity of one side of his face or 
marked or repugnant bilateral disfigurement.  

Moreover, the veteran's acne vulgaris does not meet the 
criteria for a 50 percent evaluation under the revised 
criteria.  In this regard, a 50 percent evaluation is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips).  Although the evidence shows 
that the veteran's acne scars are manifested by visible and 
palpable tissue loss as well as slight asymmetry of the nose, 
there is no evidence of either gross distortion or asymmetry 
of any other feature besides his nose.  The Board notes that 
the May 2004 VA examination report lists asymmetry of the 
veteran's nose as well as the furrow above the right side of 
his forehead.  However, the examiner indicated that the 
asymmetric furrow was related to sun exposure rather than the 
service-connected acne.  

The Board also finds that the veteran does not have more than 
three of the eight characteristics of disfigurement, as 
required for a 50 percent evaluation under the revised 
criteria.  Evidence indicates that the veteran's acne 
vulgaris has resulted in several scars of at least one-
quarter inch (0.6 cm.) wide at its widest part; surface 
contour of the scar elevated or depressed on palpation; and 
skin texture abnormal in an area exceeding six square inches.  
However, no evidence shows that the veteran has an acne scar 
more than 5 inches (13 cm.); underlying soft tissue missing 
in an area exceeding six square inches (39 sq. cm.); or skin 
indurated and inflexible in an area exceeding six square 
inches.  Thus, the criteria for an evaluation in excess of 30 
percent for the veteran's acne vulgaris have not been met 
since August 30, 2002. 

In reaching this decision, the Board also finds that no other 
diagnostic code pertaining to the skin affords the veteran's 
a disability evaluation in excess of 30 percent.  In this 
regard, there is no evidence that the veteran's acne vulgaris 
is characterized by exposure of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  See 38 C.F.R. § 4.118 
DC 7806 (2005).  There is also no indication that this 
condition causes limitation of motion of any affected part.  
See 38 C.F.R. § 4.118 DC 7805 (2005).  

The Board thus concludes that the veteran's acne vulgaris 
meets the criteria for a 10 percent evaluation for the period 
prior to August 30, 2002, and the criteria for a 30 percent 
evaluation for the period since August 30, 2002. 


ORDER

A 10 percent evaluation for acne vulgaris is granted for the 
period prior to August 30, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.  

A 30 percent evaluation for acne vulgaris is granted for the 
period since August 30, 2002, subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

As noted above, in May 2003 the Board remanded the claim for 
an increased initial evaluation for the veteran's service-
connected PTSD.  The Board instructed that, among other 
things, an SSOC should be issued to the veteran and his 
representative in the event that the claim remained denied.  

As also noted above, in May 2005, the RO increased the 
initial evaluation assigned for PTSD to 30 percent, and 
although a rating decision was issued, it was not accompanied 
by an SSOC.  The Board points out that this increase was not 
a full grant of benefits.  See AB v. Brown, 6 Vet. App. 35 
(1993).  As such - and unfortunately - this matter must be 
remanded again for the issuance of an SSOC.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, there appears to have been additional, 
potentially relevant, evidence associated with the claims 
folder since this claim was last adjudicated.  As the veteran 
has not waived agency of original jurisdiction review of this 
evidence, the Board cannot review it in the first instance.  

In view of the above, this matter is REMANDED to the AMC for 
the following action:

The AMC should readjudicate the claim for 
a higher initial evaluation for the 
veteran's service-connected PTSD.  The 
veteran and his representative should 
then be provided with an SSOC, and be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


